Citation Nr: 0609284	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel




INTRODUCTION

The veteran had active service from May 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran's substantive appeal reflects that that he 
requested a local RO Hearing, and a November 2003 RO letter 
informed him that his hearing was scheduled for January 12, 
2004.  A January 2004 rating decision reflects that he failed 
to appear for his hearing.  At his request, an informal 
conference with the Decision Review Officer was conducted in 
February 2004.  A synopsis of the conference is associated 
with the claims file.

In June 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument on the 
veteran's behalf in February 2006.

In an October 2005 Supplemental Statement of the Case (SSOC), 
the Appeals Management Center (AMC) determined the claim had 
been reopened and decided the claim on the merits.  Despite 
the determination reached by the AMC, however, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The December 1998 Board decision denying service 
connection for glaucoma was not appealed, and the decision is 
final.

3.  The evidence submitted since the December 1998 Board 
decision, by itself or in connection with evidence previously 
assembled, is cumulative or duplicative, and/or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for glaucoma.


CONCLUSION OF LAW

The December 1998 Board decision is final; new and material 
evidence has not been received; and the previously denied 
claim for entitlement to service connection for glaucoma not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2001 letter, the veteran was 
advised that new and material evidence was needed to reopen 
his claim, and the types of evidence to provide.  In a June 
2004 letter, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a the September 2002 
Statement of the Case, and February 2004 and October 2005 
SSOCs provided him with notice of the law and governing 
regulations, and/or the reasons for the determinations made 
regarding his claim.  By way of these documents, he also was 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, the veteran's lay 
statements, a medical treatise, and post service medical 
records and examination reports.  The Board also acknowledges 
the veteran's representative's appellate brief, wherein the 
representative asks the Board to consider whether, in light 
of the veteran's visual impairment and his "psychiatric 
profile," VA's duty to assist him has been fulfilled.  VA 
records associated with the claims file reflects a January 
1998 treatment note which includes a history of possible 
schizophrenia among the assessed conditions.  However, there 
is no definitive diagnosis of an acquired mental disorder, 
and the rating decisions of record do not list one among the 
veteran's non-service-connected conditions.  
The claims file also reflects records of telephone calls and 
other correspondence from the veteran where he clearly stated 
his preferences and put forth the basis for his claim.  Thus, 
the Board finds that the duty to assist has been complied 
with.

The Board also acknowledges the veteran's request that his 
claims file be reviewed by a medical provider experienced 
with glaucoma.  In light of the Board's finding, however, 
that new and material evidence has not been received, 
allowing the veteran's request is not supported by the 
evidence of record.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim to reopen the claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit the consideration of this matter.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).




Factual Background

August 1996 and September 1996 rating decisions denied 
entitlement to service connection for glaucoma.  The veteran 
perfected an appeal of the denial, in a 1998 decision, the 
Board denied the appeal.  The claims file reflects no 
evidence of the veteran having appealed the Board decision, 
and it became final in accordance with applicable law and 
regulation.  See 38 C.F.R. § 20.1100.  

In rendering this decision, the Board considered the 
veteran's service medical records which were negative for 
complaints or findings of any eye disability.  His vision and 
eyes were normal at separation, and he had no complaints 
concerning his eyes.  The veteran argued, however, that he 
began to have eye problems while aboard the U.S.S. SHREVEPORT 
in 1974.

Also of record at that time were private medical records 
dated from January to May 1991, which included records and a 
statement from Keith Moses, M.D. and a May 1991 statement 
from Timothy Lorenzen, M.D.  These records and statements 
noted the veteran suffered from glaucoma.  Additional private 
records dated from April 1991 to October 1994 showed 
examination and treatment of advanced open angle glaucoma 
bilaterally.  

In an August 1996 medical statement, J. Ace Brown, M.D., 
indicated in response to the veteran's question that he had 
no way to determine the length of time that the veteran's 
glaucoma had been present.  Dr. Brown stated that the veteran 
had reported that treatment for glaucoma had begun in 1990, 
and the doctor indicated that the date appeared reasonable in 
consideration of the extent of damage to the veteran's 
vision.  Dr. Brown stated that a date several years prior to 
1990 would also be consistent with the amount of damage.

In an August 1996 medical statement, Eric Coulter, M.D., of 
the Medical College of Georgia, indicated that the veteran 
had advanced glaucoma in both eyes for which he had received 
treatment from June 1992 to December 1994.  Dr. Coulter 
stated that from examinations it was evident that the veteran 
had suffered from glaucoma sometime prior to the initial 
evaluation of him in June 1992 and that at that time the 
glaucoma was quite severe.

Also considered by the Board was a September 1997 letter from 
the veteran, in which he indicated that Dr. Moses stated to 
him at his first meeting and examination in 1991 that his 
glaucoma had been "dormant" in his eyes for over 20 years.  
The veteran indicated that prior to enlistment he had minor 
health conditions consisting of hay fever, sinus, frequent 
colds, and bronchitis, which would give rise to glaucoma with 
favorable conditions.  He indicated that in 1973, aboard his 
ship, he noticed a change in his eyes involving continuous 
water draining.  He claimed that working in inclement weather 
conditions contributed to glaucoma in its "minor stages".

In a January 1998 letter the veteran indicated that Dr. 
Gilbert examined his eyes in 1976 and discovered glaucoma.  
The veteran stated that he did not believe Dr. Gilbert's 
assessment at that time but nevertheless stored Dr. Gilbert's 
evaluation report "somewhere" at his residence.  The 
veteran also stated that Dr. Moses indicated in 1991 that he 
had incurred glaucoma over 20 years ago.  By letter in 
February 1998, the RO requested that the veteran provide a 
statement from a physician, to include Dr. Keith Moses and 
Dr. Gilbert, linking his current glaucoma to service or to 
the first year following service.  The veteran did not 
respond to the request.

Additional records dated from February to April 1998 
indicated the veteran suffered from glaucoma and was legally 
blind.

The 1998 Board decision determined that there was no medical 
evidence to relate the veteran's glaucoma either to his 
active service or within one year of his separation from 
service.

The evidence submitted since the 1998 Board decision includes 
VA outpatient treatment records dating from August 1997 to 
May 2004; an Emergency Services report dated in May 1996; 
records from the Medical College of Georgia dating from 1994 
to 1998; statements by the VA Medical Center in Augusta dated 
in March 1999 and November 2000 regarding the veteran's 
noncompliance with medication; a VA examination report from 
February 2001; and duplicate copies of statements from Dr. 
Moses and Dr. Lorenzen.  Also associated with the claims file 
since 1998 are reports of the veteran's completion of a 
rehabilitation program conducted by the State of South 
Carolina.  


Relevant law and regulation

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence.  However, these 
changes are applicable only to claims to reopen filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,628-
45,629.  Here, the veteran's claim was filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

The provisions of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001, provided that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  The Court has further held that, in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Moreover, if it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See Id.; Manio v. Derwinski, 1 Vet. App. 140 
(1991).

Analysis

The Board notes, as set forth above, that the October 2005 
SSOC reopened the veteran's claim and adjudicated it on the 
merits.  However, the Board has the jurisdictional 
responsibility to consider whether new and material evidence 
was submitted, notwithstanding the AMC's determination.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  For the 
reasons set forth below, the Board finds that new and 
material evidence has not been submitted to reopen the claim.  
However, because the AMC has afforded the veteran a greater 
review on the merits of his claim than was otherwise 
warranted, the veteran will not be prejudiced by deciding his 
case at this time on a new and material basis.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Some of the evidence submitted since the 1998 Board decision 
is duplicative of evidence previously of record.  For 
example, records from Dr. Moses and Dr. Lorenzen were already 
considered by the Board in 1998.  The other evidence 
submitted since the prior decision, to the extent it was not 
of record at the time of the prior denial, is merely 
cumulative.  In this regard, the evidence does nothing more 
than show that the veteran suffers from and is treated for 
glaucoma, and is legally blind.  None of the evidence shows 
any connection between the veteran's glaucoma and his active 
service.  The general literature on glaucoma submitted by the 
veteran provides no evidence which would suggest a link 
between his service and his glaucoma, and actually indicates 
the increased risk factors of glaucoma with respect to age 
and race.  Finally, the veteran's contentions that his 
disorder is related to service are merely cumulative of his 
prior contentions. 

In summary, the evidence submitted since the 1998 Board 
decision is duplicative, cumulative, or redundant, in that it 
does not relate to any potential nexus between the veteran's 
glaucoma and active service.  Thus, this evidence is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  In the absence of new and material 
evidence, the claim is not reopened.  38 C.F.R. § 3.156 
(2001).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for glaucoma is not 
reopened and the appeal is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


